DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-13 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention. “US Department of Transportation, Introduction to TCAS II, version 7.1, HQ-111358, February 28, 2011, pp 1-50”.
As per claim 1, US Dept. of Transportation disclosed a system (see fig. 1, pg. 20, left column, ln. 1 thru right column, ln. 13) configured to mount on an ownship vehicle, the system comprising processing circuitry (see fig. 1, TCAS computer unit) configured to determine a first maximum power level (see page 20, left column, 2nd para) according for the ownship vehicle according to interference limiting standards; determine, based on a parameter of the ownship vehicle (see pg. 26, Tracking Section – pg. 28, Traffic Advisory), that a threshold condition exists (see page 11, TCAS Computer Unit Section, “The TCAS Computer Unit, or TCAS Processor performs airspace surveillance, intruder tracking, own aircraft altitude tracking, threat detection, RA maneuver determination and selection, and generation of advisories. The TCAS Processor uses pressure altitude, radar altitude, and discrete aircraft status inputs from own aircraft to control the collision avoidance logic parameters that determine the protection volume around the TCAS. If a tracked aircraft selects an avoidance maneuver aircraft that will provide adequate vertical miss distance from the intruder while generally minimizing the perturbations to the existing flight path. If the threat aircraft is also equipped with TCAS II, the avoidance maneuver will be coordinated with the threat aircraft”.); and determine a second maximum power level in response to determining that the threshold condition exists (see pg. 20, left column thru, 1st para-2nd para), the second maximum power level being lower than the first maximum power level (limit power required); and a transceiver (see fig. 1, mode S transponder) configured to transmit, in response to the processing circuitry determining that the threshold condition exists, a surveillance message at a power level at or below the second maximum power level (see pg. 20, left column, 1st para).
As per claim 3, see rejection above in claim 1, US Dept. of Transportation disclosed the processing circuitry is further configured to determine that, based on a parameter of the ownship vehicle, two or more threshold conditions exist; determine a third maximum power level in response to determining that the two or more threshold conditions exist, the third maximum power level being lower than the first and second maximum power levels, wherein the transceiver is configured to transmit, in response to the processing circuitry determining that the two or more threshold conditions exist, a second surveillance message at a second power level at or below the third maximum power level (see pg. 20, left column, last para thru right column, 2nd para, number of nearby TCAS aircraft, distribution of those nearby TCAS aircraft, fight level are checked in order to determine the power to be transmitted. See page 22-23, Sensitivity Level Section. See Table 2. And, throughout the reference). 
As per claim 4, see rejection above in claim 1, US Dept. of Transportation disclosed the transceiver includes a TCAS II transmitter (see fig. 1, mode S transponder), and wherein the processing circuitry (see fig. 1, TCAS computer unit) is further configured to determine that a power output of the TCAS II transmitter is less than a power output allowed by applicable requirements for a TCAS I system; and suppress TCAS broadcast interrogations transmitted by the transceiver in response to determining that the power output of the TCAS II transmitter is less than the power output allowed by applicable requirements for the TCAS I system (see fig. 1, pg. 20, left column, ln. 1 thru right column, ln. 13).
As per claim 5, see rejection above in claim 1, US Dept. of Transportation disclosed the parameter of the ownship vehicle comprises  speed of the ownship vehicle and wherein the processing circuitry is configured to determine that the threshold condition exists by determining that the speed of the ownship vehicle is less than a threshold speed  (see pg. 26, Tracking Section – pg. 28, Traffic Advisory).
As per claim 6, see rejection above in claim 1, US Dept. of Transportation disclosed the parameter of the ownship vehicle comprises altitude of the ownship vehicle the processing circuitry is configured to determine that the threshold condition exists by further determining that an altitude of the ownship vehicle is less than a threshold altitude  (see Tau section, fig. 1, pg. 20, left column, ln. 1 thru right column, ln. 13 and see pg. 26, Tracking Section – pg. 28, Traffic Advisory).
As per claim 7, see rejection above in claim 1, US Dept. of Transportation disclosed the parameter of the ownship vehicle comprises geographic location of the ownship vehicle wherein the processing circuitry is configured to determine that the threshold condition exists by determining that the ownship vehicle is located in a particular geographic region  (see Traffic Display Symbology section, fig. 1, pg. 20, left column, ln. 1 thru right column, ln. 13 and see pg. 26, Tracking Section – pg. 28, Traffic Advisory).
As per claim 8, see rejection above in claim 1, US Dept. of Transportation disclosed the processing circuitry is configured to determine that the ownship vehicle is located in a particular geographic region by determining that the ownship vehicle is located in a particular jurisdiction (see pg. 37, Controller’s responsibility).
As per claim 9, see rejection above in claim 1, US Dept. of Transportation disclosed the processing circuitry is configured to determine that the threshold condition exists by determining that speeds of vehicles near the ownship vehicle are less than a threshold speed (see Traffic Display Symbology section, fig. 1, pg. 20, left column, ln. 1 thru right column, ln. 13 and see pg. 26, Tracking Section – pg. 28, Traffic Advisory).
As per claim 10, see rejection above in claim 1, US Dept. of Transportation disclosed the processing circuitry is configured to determine that the speeds of the vehicles near the ownship vehicle are less than the threshold speed by determining that a maximum speed of the vehicles near the ownship vehicle is less than the threshold speed (see Traffic Display Symbology section, fig. 1, pg. 20, left column, ln. 1 thru right column, ln. 13 and see pg. 26, Tracking Section – pg. 28, Traffic Advisory).
As per claim 11, see rejection above in claim 1, US Dept. of Transportation disclosed the processing circuitry is configured to determine that the speeds of the vehicles near the ownship vehicle are less than the threshold speed by determining that an average speed of the vehicles near the ownship vehicle is less than the threshold speed (see Traffic Display Symbology section, fig. 1, pg. 20, left column, ln. 1 thru right column, ln. 13 and see pg. 26, Tracking Section – pg. 28, Traffic Advisory).
As per claim 12, see rejection above in claim 1, US Dept. of Transportation disclosed the processing circuitry is configured to classify, based on a speed of the ownship vehicle, vehicles as near the ownship vehicle for purposes of determining whether the speeds of the vehicles near the ownship vehicle are less than the threshold speed (see Traffic Display Symbology section, fig. 1, pg. 20, left column, ln. 1 thru right column, ln. 13 and see pg. 26, Tracking Section – pg. 28, Traffic Advisory).
As per claim 13, see rejection above in claim 1, US Dept. of Transportation disclosed the transceiver is configured to receive at least one surveillance message indicating a speed of one of the vehicles near the ownship vehicle, wherein the processing circuitry is configured to determine the speed of one of the vehicles near the ownship vehicle based on the at least one surveillance message, and wherein the processing circuitry is configured to use the speed, as determined based on the at least one surveillance message, to determine that the speeds of the vehicles near the ownship vehicle are less than the threshold speed (see Traffic Display Symbology section, fig. 1, pg. 20, left column, ln. 1 thru right column, ln. 13 and see pg. 26, Tracking Section – pg. 28, Traffic Advisory).

Response to Arguments
Applicant's arguments filed on 02/24/22 have been fully considered but they are not persuasive.
Regarding claims 1, 3, and 5-7, The Applicant’s stated that “the US Dept. of Transportation fails to describe, based on a parameter of the ownship vehicle, that a threshold condition exists” as recited in amended claim 1”. In response to the Applicant, see rejection above in claim 1, the US Dept. of Transportation disclosed The TCAS Computer Unit, or TCAS Processor performs airspace surveillance, intruder tracking, own aircraft altitude tracking, threat detection, RA maneuver determination and selection, and generation of advisories. The TCAS Processor uses pressure altitude, radar altitude, and discrete aircraft status inputs from own aircraft to control the collision avoidance logic parameters that determine the protection volume around the TCAS. If a tracked aircraft selects an avoidance maneuver aircraft that will provide adequate vertical miss distance from the intruder while generally minimizing the perturbations to the existing flight path. If the threat aircraft is also equipped with TCAS II, the avoidance maneuver will be coordinated with the threat aircraft (see page 11, TCAS Computer Unit section). It’s clear that various parameters of ownship vehicle are utilize (such as, speed, location, altitude, number of aircrafts in the vicinity, and etc.. see pg. 26, Tracking Section – pg. 28, Traffic Advisory) to establish thresholds in order to avoid collisions (see page 20, Interference Limiting section). Therefore, the rejection is proper.
	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pablo Tran whose telephone number is (571)272-7898.  The examiner normal hours are 9:30 -5:00 (Monday-Friday). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jinsong Hu, can be reached at (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) System. Status information for
Published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see httpr//pair-directauspto.gov. Should
You have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

June 4, 2022

/PABLO N TRAN/Primary Examiner, Art Unit 2643